El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El demandante inició un pleito por daños y perjuicios producido por haberse rehusado el pago de un cheque y ha apelado de una orden de sobreseimiento (nonsuit). Aunque quizás no muy fuerte se presentó prueba para justificar los daños y perjuicios puesto que algunos testigos se pronun-ciaron en sus declaraciones con tendencias a demostrar que el crédito del demandante estaba a la sazón afectado, y como de este modo se probó el caso prima facie surge la cuestión de si la corte podía resolver el caso declarando con lugar la moción de nonsuit. El demandado no ofreció someterse, sino que con radicar la moción de nonsuit descansaba en la *648supuesta falta de prueba. Hemos indicado que una moción de nonsuit es semejante a una excepción perentoria a la prueba. Vargas v. Monroig e Hijos, 15 D. P. R. 27; 38 Cyc. 155, et seq. Véase también Rivera v. Días, 19 D. P. R. 548. Por lo tanto, puesto que el demandante lia probado su caso prima facie no era procedente una moción de nonsuit. De la única manera en que un demandado puede obtener que la corte entre a considerar el peso de la prueba as dando por concluso el caso.
Es de revocarse la sentencia recurrida y ordenarse la celebración de un nuevo juicio.

Revocada la sentencia recurrida y ordenada la celebración de un nuevo juicio.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.